                  Case 6:18-cv-06658-DGL-MJP Document 44
                                                      45 Filed 02/01/21
                                                               02/02/21 Page 1 of 2
                                                                                  4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the

                                                  Western District
                                                __________         of of
                                                            District  New  York
                                                                         __________

                          Carey Smith                             )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                      Civil Action No. 18-cv-6658(DGL)(MJP)
                                                                  )
                The State of New York, et al
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION
                                       CO Steve Mahunik
To: (Defendant’s name and address) c/o Five Points Correctional Facility
                                       6600 State Route 96
                                       Romulus, NY 14541




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Moira Meltzer-Cohen
                                       277 Broadway, Suite 1501
                                       New York, NY 10007




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF C
                                                                                    COURT


Date:           2/2/2021
                                                                                      Signature
                                                                                      Si
                                                                                       ignature of Clerk or Deputy Clerk
                   Case 6:18-cv-06658-DGL-MJP Document 44
                                                       45 Filed 02/01/21
                                                                02/02/21 Page 2 of 2
                                                                                   4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-cv-6658

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                Case
                 Case6:18-cv-06658-DGL-MJP
                      6:18-cv-06658-DGL-MJP Document
                                             Document44-1 Filed02/02/21
                                                      45 Filed  02/01/21 Page
                                                                          Page31ofof42

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                   Western District
                                                 __________         of of
                                                             District  New  York
                                                                          __________

                          Carey Smith                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 18-cv-6658 (DGL)-(MJP)
                                                                      )
                The State of New York, et al
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                 SUMMONS IN A CIVIL ACTION
                                       Sgt. Joseph Duda
To: (Defendant’s name and address) c/o Five Points Correctional Facility
                                       Att: IRC
                                       6600  State
                                       Collins     Route 96Facility
                                               Correctional
                                       Romulus,  NY 14541
                                       Middle Road
                                       PO Box 490
                                       Collins, NY 14034-0490


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.                                                           plaintiff’ss attorney,
                               cedure. The answer or motion must be served on the plaintiff or plaintiff
whose name and address are: Moira Meltzer-Cohen
                                       277 Broadway, Suite 1501
                                       New York, NY 10007




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF C
                                                                                      COURT


Date:             2/2/2021
                         1
                                                                                       Signature
                                                                                       Si
                                                                                        ignature of Clerk or Deputy Clerk
                   Case
                    Case6:18-cv-06658-DGL-MJP
                         6:18-cv-06658-DGL-MJP Document
                                                Document44-1 Filed02/02/21
                                                         45 Filed  02/01/21 Page
                                                                             Page42ofof42

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-cv-6658

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
